Exhibit 10.2

 

 

GENERAL RELEASE AND AGREEMENT TO AMEND EMPLOYMENT AGREEMENT

THIS GENERAL RELEASE AND AGREEMENT TO AMEND EMPLOYMENT AGREEMENT (“Agreement”)
is made and entered into on February 1, 2008, by and between Lawrence L.
Spanley, Jr. (hereinafter “Employee”), a Missouri resident, and Bakers Footwear
Group, Inc. (hereinafter the “Company”) (collectively, the “Parties”). For and
in consideration of the following promises, the parties agree to the following:

RECITALS

WHEREAS, Employee has served as Chief Financial Officer, Executive Vice
President, Secretary, and Treasurer of the Company; and

WHEREAS, Employee entered into an employment agreement (the “Employment
Agreement”) with the Company on August 28, 2006; and

WHEREAS, pursuant to its automatic renewal provisions, the Employment Agreement
automatically renewed for a one-year term on August 25, 2007; and

WHEREAS, the Employment Agreement’s terms provide that the Parties could amend
and modify the terms of the Employment Agreement by written agreement executed
by the Company and Employee; and

WHEREAS, the Parties desire to amend the Employment Agreement to accommodate
Employee’s desire to resign from his current positions of employment with the
Company, effective at the end of the day on February 2, 2008 (the “Resignation
Date”), but to remain employed with the Company in a reduced capacity as special
advisor to the principal executive officer and the principal financial officer
pursuant to an amended version of the Employment Agreement (attached hereto as
Attachment A), starting the day after the Resignation Date, so that Employee may
pursue other personal interests not adverse to the Company; and,

WHEREAS, the Parties desire to resolve any and all issues between them, actual
or potential, and to enter into a full and final settlement of all matters
between the Parties, including, but not limited to, any issues which might arise
out of the instant amendment of the Employment Agreement.

NOW THEREFORE, for and in consideration of the releases, covenants and
undertakings hereinafter set forth, and for other good and valuable
consideration, which each party hereby acknowledges, it is agreed as follows:

1.     Employment Agreement Amendments. In exchange for the consideration
detailed in this Agreement, including but not limited to the Company’s
accommodation of Employee’s desire to assume a reduced role of employment for
the Company prior to the end of Employee’s current contract term and the
Employee’s provision of services to the Company as an special advisor to the
principal executive officer and the principal financial officer beginning on the
day after the Resignation Date, the Parties hereby

 

 

--------------------------------------------------------------------------------

 

amend and restate the Employment Agreement so that it matches the terms and
language set forth in Attachment A (“Amended Employment Agreement”). The Parties
agree further that, although this Agreement becomes fully binding on the
Effective Date, as defined in Paragraph 24, the Parties’ amendments to the
Employment Agreement will not take effect until the Resignation Date; therefore,
until the Resignation Date, the un-amended Employment Agreement will continue to
govern Employee’s employment relationship with the Company.

2.        Payments. The Company will make the payments described below, which
are in addition to those payments and benefits to which Employee is entitled by
way of his amended Employment Agreement with the Company, in consideration and
in exchange for Employee’s promises, agreements, releases, and obligations set
forth herein, so long as Employee submits this Agreement properly executed to
the Company on or before February 20, 2008, does not thereafter revoke this
Agreement pursuant to Paragraph 24, and adheres to the promises and agreements
set out in the balance of this Agreement. Employee, however, will not be
eligible for participation in any additional bonus or equity awards or programs
following the Resignation Date; provided, however, that Employee shall remain
eligible for participation in any bonus paid at the discretion of the Chairman
and Chief Executive Officer. Furthermore, Employee will not be eligible to
participate in any other benefits except as outlined in this Agreement or in the
amended Employment Agreement, following the Resignation Date.

(A)      Payment Amount and Structure. The Company will pay Employee a total of
One Hundred Thirty-Five Thousand Dollars and Six Cents ($135,000.06) (“Total
Resignation Payment”), less withholdings required by law and in regular two-week
intervals consistent with the Company’s regular pay cycles. The parties
understand and agree that the Total Resignation Payment does not include any
payments made by the Company to Employee prior to February 3, 2008, but that
when taken together with the total base salary to which Employee is entitled
under Paragraph 4 of the Amended Employment Agreement, payment of the Total
Resignation Payment will result in Employee’s regular pay cycle payments from
the Company remaining the same as they were during the fiscal year 2007 for the
twenty-six (26) pay installments following February 3, 2008. If Employee’s death
occurs during the period of February 3, 2008, through January 31, 2009, any
installments of the Total Resignation Payment owing to Employee at the time of
his death shall be paid to his wife, Linda, in the intervals provided herein, or
if she is not then living, or Employee is not married to her at the time of his
death, then to Employee’s estate in a lump sum within one hundred twenty (120)
days of Employee’s death. In any event, any amount of the Total Resignation
Payment owed to Employee, Employee’s wife, or Employee’s estate under this
Paragraph 2(A) shall have been paid before March 15, 2009.

(B)      Acknowledgment of Consideration. Employee acknowledges and agrees the
payments referenced in Paragraph 2(A) are valuable consideration to him and that
he would not otherwise be entitled to such consideration absent his execution of
this Agreement, which includes Employee’s general release of the Company and
various other promises.

 

2

 

--------------------------------------------------------------------------------

 

3.        Forfeiture of Rights and Entitlements under Un-Amended Employment
Agreement. Employee agrees that, to the extent any rights and entitlements to
payments of any kind or any other entitlements, statuses, titles, or benefits of
any kind—potential or realized—provided by the Employment Agreement as it
existed prior to the Parties’ execution of this Agreement are inconsistent with
the rights and entitlements to payments of any kind or any other entitlements,
statuses, titles, or benefits of any kind—potential or realized—provided by the
Amended Employment Agreement, Employee forfeits all such inconsistent rights and
entitlements to payments and any other entitlements, statuses, titles, or
benefits of any kind—potential or realized—provided by the Employment Agreement
prior to its amendment by this Agreement.

4.        Bonus Plan. The Parties agree that this Agreement does not affect any
2007 bonus awards Employee possessed at the time of his execution of this
Agreement; however, Employee acknowledges and agrees that he has no entitlement
to any other bonus award or to participate in any other bonus plan; provided,
however, that Employee shall remain eligible for participation in any bonus paid
at the discretion of the Chairman and Chief Executive Officer.

5.        Stock Options. The Parties agree that this Agreement does not affect
any of Employee’s rights to exercise any stock options that the Company issued
or granted to him since the Company became a publicly-traded entity and that
Employee possessed at the time of his execution of this Agreement; however,
Employee acknowledges and agrees that he has no entitlement to any other stock
options with the Company.

6.        2005 Performance Incentive Plan. The Parties agree that this Agreement
does not affect any entitlement to any payment under the 2005 Performance
Incentive Plan that Employee possessed at the time of his execution of this
Agreement; however, Employee acknowledges and agrees that he has no entitlement
to participate in any other performance incentive plan with the Company.

7.        Vesting in Retirement Plans. As of the Resignation Date, Employee was
fully vested in the Company’s 401(k) plan.

8.        Release of Claims. Employee, for and on behalf of Employee and
Employee’s heirs, beneficiaries, executors, administrators, successors, assigns,
and anyone claiming through or under any of the foregoing, hereby agrees to, and
does, remise, release and forever discharge the Company and its current and
former agents, officers, employees, directors, divisions, parents, subsidiaries,
affiliates, representatives, attorneys, successors, and assigns (hereinafter,
collectively, the “Company Releasees”) from any and all matters, claims,
demands, damages, causes of action, debts, liabilities, controversies, judgments
and suits of every kind and nature whatsoever, foreseen or unforeseen, known or
unknown, which have arisen or could arise between Employee and the Company
Releasees from matters, actions, or inactions which occurred prior to or on the
Offer Date (as defined below in Paragraph 24), including but not limited to all
such claims and matters arising from or in connection with Employee’s employment
with the Company, his resignation from the positions of Chief Financial Officer,
Executive Vice President, Secretary, and Treasurer of the Company, his
acceptance of the position of

 

3

 

--------------------------------------------------------------------------------

 

special advisor to the principal executive officer and the principal financial
officer, Employee’s Employment Agreement, and the offer, negotiation, and
acceptance of this Agreement. Employee understands that the provisions of this
Paragraph mean that he cannot bring a lawsuit against the Company Releasees for
any reason, except for the interpretation, breach, and/or enforcement of the
terms of this Agreement or the terms of the Amended Employment Agreement, which
is attached hereto as Exhibit A.

9.        Agreement Not to File Suit or Other Claims. Employee, for and on
behalf of Employee and Employee’s beneficiaries, executors, administrators,
successors, assigns, and anyone claiming through or under any of the foregoing,
agrees that they will not file or otherwise submit any charge, claim, complaint,
or action to any agency, court, organization, or judicial forum (nor will
Employee permit any person, group of persons, or organization to take such
action on Employee’s behalf) against the Company Releasees arising out of any
actions or non-actions on the part of the Company Releasees arising before or on
the Offer Date. If any person or entity should bring such a charge, claim,
complaint, or action on Employee’s behalf, Employee hereby waives and forfeits
any right to recovery under said claim and will exercise every good faith effort
to have such claim dismissed. The provisions of this Paragraph and Paragraph 10,
below, shall not be construed to prevent Employee from filing a charge with the
Equal Employment Opportunity Commission (“EEOC”), only to the extent he is
permitted to do so by law. However, Employee expressly waives and disclaims any
right to compensation or other benefit which may inure to him as a result of any
such charge and hereby expressly agrees to provide any such benefit or pay any
such compensation directly to the Company. Employee understands that the
provisions of this Paragraph mean that he cannot bring a lawsuit against the
Company Releasees for any reason, except for the interpretation, breach, and/or
enforcement of the terms of this Agreement or the terms of the Amended
Employment Agreement, which is attached hereto as Exhibit A.

10.      Claims Covered by Agreement. The charges, claims, complaints, matters,
demands, damages, and causes of action referenced in Paragraphs 8 and 9, above,
include, but are not limited to, (i) any breach of an actual or implied contract
of employment between Employee and the Company Releasees, (ii) any claim of
unjust, wrongful, or tortious discharge (including any claim of fraud,
negligence, retaliation for whistleblowing, or intentional infliction of
emotional distress), (iii) any claim of defamation or other common-law action,
(iv) any claim related to the issuance or non-issuance of stock, or (v) any
claims of violations arising under whistleblower employee protection provisions
of the Sarbanes-Oxley Act of 2002, 18 U.S.C. § 1514A, the Civil Rights Act of
1964, as amended, 42 U.S.C. § 2000e et seq., the Civil Rights Act of 1866, 42
U.S.C. § 1981, the Age Discrimination in Employment Act, 29 U.S.C. § 621 et
seq., (including but not limited to the Older Worker’s Benefit Protection Act),
the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101 et seq., the Fair
Labor Standards Act of 1938, as amended, 29 U.S.C. § 201 et seq., the
Rehabilitation Act of 1973, as amended, 29 U.S.C. § 701 et seq., the Family and
Medical Leave Act, 29 U.S.C. § 2601, the Employee Retirement Income Security
Act, 29 U.S.C. § 1001, et seq. or the Missouri Human Rights Act, R.S. Mo. §
213.010, et. seq., the Missouri

 

4

 

--------------------------------------------------------------------------------

 

Service Letter Statute, R.S. Mo. § 290.140, the Missouri Employment Security
Act, R.S. Mo. § 288.010, et seq., retaliation for exercise of rights Under the
Missouri Worker’s Compensation Act, R.S. Mo.§ 287.010 et seq.; the Missouri Aids
Act, R.S.Mo. § 191.6665, et seq., as amended; the Missouri Equal Pay Law,
R.S.Mo. § 290.400-290.460 et seq., as amended; the Missouri Handicap
Discrimination Statute, R.S.Mo. § 209.150, 290.160, 290.162, and 209.180 et
seq., as amended; the Missouri Genetic Testing Information Bias Law, R.S.Mo.
§375.1300, 375.1303, 375.1306 and 375.1309 et seq., as amended; the Missouri
Smokers Rights Law, R.S.Mo. § 290.145 et seq., as amended, or any other federal,
state, or local statutes or ordinances or common laws, or any claims for pay,
vacation pay, business expenses, insurance, welfare benefits, or any other
benefits of employment with the Company Releasees arising from or relating to
Employee’s Employment Agreement as it existed prior to its amendment by way of
this Agreement, from any other agreement with the Company Releasees except the
amended Employment Agreement attached hereto as Attachment A, or from any other
events occurring prior to or on the Offer Date other than those payments and
benefits specifically provided herein. It is expressly agreed and understood
that Employee does not release any claims arising out of the Amended Employment
Agreement or this Agreement.

11.      Release of Benefit Claims. Employee further releases and waives any
claim for any type of compensation or employee benefits with the Company
accruing prior to or on the Offer Date, except (a) to the extent specifically
provided herein, and (b) with respect to accrued paid vacation, accrued paid
sick leave, or participation in the Company’s 401(k) plan.

12.      Representations and Warranties Regarding the FMLA, FLSA, and
Sarbanes-Oxley Act. Employee represents and warrants that he is not aware of any
circumstances that might entitle Employee to a leave of absence under the Family
and Medical Leave Act (“FMLA”) or any fact which might justify a claim against
the Company for violation of the FMLA. Employee represents and warrants further
that Employee has received or will receive under the terms of this Agreement any
and all wages and commissions for work performed and all overtime compensation
and FMLA leave to which Employee may have been entitled, and that Employee is
not currently aware of any facts or circumstances constituting a violation by
the Company of the FMLA or the Fair Labor Standards Act (“FLSA”). Employee
represents and warrants further that he has not received any notice that, nor is
he personally aware of any allegation that either he or the Company has violated
any provision of the Sarbanes-Oxley Act of 2002. Employee specifically warrants
that he has discussed this issue and all underlying facts with his attorney
prior to making these representations.

13.      Confidentiality of Agreement. Notwithstanding the Company’s duty to
comply with Securities Exchange Commission (“SEC”) public disclosure
requirements, in exchange for the receipt of the payments set out above,
Employee agrees that he will not publicize this Agreement directly, either in
specific or as to general content, to either the public generally, to any
employee or agent of the Company, or to any other person or entity, except as
Employee might be lawfully compelled to give testimony by court or federal
agency process, lawful deposition, interrogatory, or arbitrator of competent

 

5

 

--------------------------------------------------------------------------------

 

jurisdiction, or to participate in an EEOC, SEC, or other federal agency
investigation, or except as otherwise provided in this Paragraph 13.
Furthermore, the parties do not intend for this Agreement to restrict Employee
from engaging in any whistleblower activity protected by federal law; thus,
Employee’s publicity of and discussions about the terms of this Agreement, if
made in connection with whistleblower activity protected by federal law, will
not constitute a breach of this Agreement. Employee’s agreement to keep
confidential the terms of this Agreement requires Employee to refrain from
communicating regarding the terms of this Agreement with anyone except
Employee’s immediate family, Employee’s attorney, accountant, or financial
advisor who has a legitimate need to know the terms of this Agreement in order
to render professional advice or services to Employee, and Employee’s
prospective and future employers (only to the extent provided expressly by the
provisions of this Paragraph 13); otherwise, Employee agrees not to identify or
reveal any other terms of the Agreement. The Company recognizes Employee may
need to disclose the provisions of Paragraph 14 to prospective employers, and to
that limited extent, Employee may, without violating this Agreement, disclose
the provisions of Paragraph 14 to prospective employers. Employee agrees that
this Paragraph constitutes a material term of this Agreement, and that any
breach of this provision will be considered a material breach and will, among
all other available remedies, excuse the Company from any further obligations to
Employee under this Agreement, including any remaining payments set forth in
Paragraph 2 hereof. This shall not be construed as a limitation of remedies, and
the Company retains all rights to pursue any and all claims or actions against
Employee as a result of Employee publicizing or discussing the terms of this
Agreement in a manner prohibited by this Paragraph.

14.      Non-Disclosure of Confidential Information. The Parties hereby
incorporate herein the confidentiality provisions set forth in Paragraph 12 of
the Amended Employment Agreement.

15.      Reasonable Scope of Agreement. Employee and the Company acknowledge
that the scope of this Agreement, including without limitation, Paragraphs 13
and 14 of this Agreement, is reasonable in light of its narrow focus and the
legitimate interests of Employee and the Company to be protected.

16.      No Admission of Wrongdoing. The parties to this Agreement agree that
nothing in this Agreement is an admission by any party hereto of any wrongdoing,
either in violation of an applicable law or otherwise, and that nothing in this
Agreement is to be construed as such by any person.

17.      Knowing and Voluntary Agreement. Employee acknowledges further that he
understands this Agreement; the claims he is releasing herein; the promises and
agreements he is making herein, including but not limited to the agreement to
amend his Employment Agreement; and the effect of his signing this Agreement.
Employee represents, declares, and agrees further that he voluntarily accepts
the consideration described above in Paragraph 2 for the purpose of making a
full and final compromise, adjustment, and settlement of all claims or potential
claims against the Company from any action or inaction taking place prior to or
on the Offer Date.

 

6

 

--------------------------------------------------------------------------------

 

18.      Choice of Law. Because of the Company’s and Employee’s substantial
contacts with Missouri, the fact that the Company hired Employee in Missouri,
Employee’s primary place of work for the Company has been located in Missouri,
and the Parties’ interests in ensuring that disputes regarding the
interpretation, validity, and enforceability of this Agreement are resolved on a
uniform basis, the Parties agree that the Agreement shall be interpreted,
construed, applied, and governed by and according to the laws of the State of
Missouri, without regard for any conflict of law principles.

19.      Modification. Subject to Paragraph 21 of this Agreement, the Parties
agree that this Agreement may not be modified, altered, or changed except by a
written agreement signed by the Parties.

20.      Entire Agreement. The parties acknowledge that this constitutes the
entire agreement between them superseding all prior written and oral agreements,
regarding Employee’s resignation from the positions of Chief Financial Officer,
Executive Vice President, Secretary, and Treasurer of the Company, and there are
no other understandings or agreements, written or oral, among them on the
subject of Employee’s resignation. Nothing in Paragraph 20 of this Agreement is
intended to terminate, render void or voidable, or breach any of the terms of
the amended Employment Agreement, attached hereto as Attachment A. Furthermore,
nothing in this Agreement supersedes the Company’s Option Agreements and Awards
or Performance Share Agreements.

21.      Severability. If any provision of this Agreement is deemed by a court
of competent jurisdiction to be unenforceable because it is overbroad or
unreasonable, then such provision shall be modified and, to the maximum extent
permitted under applicable law, enforced. If any provision of this Agreement is
held to be invalid and not subject to modification, the remaining provisions
shall remain in full force and effect.

22.      Rule of Construction. The rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be employed
in interpreting this Agreement. The parties intend for this Agreement to satisfy
the provisions of the Age Discrimination in Employment Act of 1967, as amended,
and the Sarbanes-Oxley Act of 2002, and this Agreement shall always be construed
or limited in conformity with such provisions.

23.      Execution and Effective Date. Separate copies of this document shall
constitute original documents which may be signed separately but which together
will constitute one single agreement. This Agreement will not be binding on any
party, however, until, at a minimum, it is signed by all parties or their
representatives. In addition, this Agreement shall become effective and binding
on the eighth day following Employee’s execution of this Agreement.

24.      Time for Consideration. Employee acknowledges that the Company first
gave him a copy of this Agreement by or before the close of the business day on
January 30, 2008 (the “Offer Date”), and that, at that time, the Company advised
Employee that Employee could consider the offer for up to twenty-one (21) days
from the Offer Date. This Agreement shall not become final and binding upon

 

7

 

--------------------------------------------------------------------------------

 

Employee until the eighth calendar day following Employee’s execution of this
Agreement (the “Effective Date”). During said seven-day period, Employee may
revoke this Agreement by giving written notice to Peter Edison, Chairman and
Chief Executive Officer, Bakers Footwear Group, Inc., 2815 Scott Avenue,
St. Louis, MO 63103. By executing this Agreement, Employee acknowledges that the
Company has advised him that he has up to twenty-one (21) days until the close
of the business day on February 20, 2008, within which to consider this
Agreement before signing the same, and that Employee has, in fact, been given at
least twenty-one (21) days within which to consider this Agreement prior to
signing the Agreement. Notwithstanding the opportunity to consider this
Agreement for twenty-one (21) days, Employee acknowledges that should he sign
this Agreement anytime prior to the expiration of twenty-one (21) days, that he
has nonetheless given full consideration to those terms and signs of his free
volition. The Company shall be deemed to have revoked its offer to enter into
this Agreement if Employee shall not have executed this Agreement within
twenty-one (21) days of the Offer Date.

25.      Consultation with an Attorney. By executing this Agreement, Employee
acknowledges that, at the time the Company presented this Agreement to him for
his consideration, the Company advised Employee to consult with an attorney
about this Agreement, its meaning and effect, prior to executing this Agreement.

26.      No Reliance. The parties have not relied on any representations,
promises, or agreements of any kind made to them in connection with this
Agreement, except for those set forth in this Agreement.

27.      Capacity to Settle. Each party herein represents and warrants to the
other that each has no legal impediments (including bankruptcies) to fully and
completely settle all claims and to sign this Agreement. Both parties further
warrant that each is the sole owner of all the claims released in this
Agreement, and that each has not assigned or transferred any such claim (or any
interest in any such claim) to any other person, and that each will indemnify,
defend and hold each other harmless for any damages costs, fees or expenses
which they may incur if these representations and warranties are incorrect in
any respect.

28.      Materiality. The parties acknowledge and agree that each Paragraph of
this Agreement constitutes a material term of the Agreement, without which the
Company would not enter into this Agreement.

29.      Choice of Forum. All actions for and/or relating to the interpretation,
breach, and/or enforcement of this Agreement shall be brought and litigated
exclusively in the Circuit Court for the County or City of St. Louis, Missouri,
or the U.S. District Court for the Eastern District of Missouri.

 

8

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned parties have executed this General Release
and Agreement to Amend Employment Agreement.

I HAVE READ THIS SEPARATION AGREEMENT AND GENERAL RELEASE AND, UNDERSTANDING ALL
OF ITS TERMS, SIGN IT OF MY FREE WILL.

 

February 1, 2008

 

/s/ Lawrence L. Spanley, Jr.

 

 

Lawrence L. Spanley, Jr.

 

Subscribed and sworn to before me, a Notary Public, this ____ day of February,
2008.

 

__________________________________

NOTARY PUBLIC

 

My commission expires: ____________

 

 

 

THE COMPANY:

 

 

 

February 1, 2008

By:

/s/ Peter A. Edison

 

 

Peter A. Edison

 

 

Chief Executive Officer

 

 

 

Subscribed and sworn to before me, a Notary Public, this ____ day of February,
2008.

 

__________________________________

NOTARY PUBLIC

 

My commission expires: ____________

 

 

9

 

--------------------------------------------------------------------------------

 

ATTACHMENT A

 

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of February
3, 2008, by and between BAKERS FOOTWEAR GROUP, INC., a Missouri corporation (the
“Company”), and Lawrence L. Spanley, Jr. (“Employee”).

WHEREAS, the Company desires to retain the services of Employee in the position
of special advisor to the principal executive officer and the principal
financial officer; and

WHEREAS, the Company and Employee desire to enter into this Agreement to set
forth the terms and conditions of the employment relationship between the
Company and Employee.

NOW, THEREFORE, in consideration of the mutual premises contained in this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1.     Term. Employee’s term of employment (the “Employment Term”) under this
Agreement shall commence on February 3, 2008, and shall continue for a period
through and including January 30, 2010. From February 3, 2008, through January
31, 2009, Employee’s regular work schedule shall include three (3) full days of
work per week. From February 1, 2009, through the end of the Employment Term,
the Company may in consultation with Employee, on an annual basis, elect to
reduce Employee’s regular work schedule from three (3) full days of work per
week to either two (2) full days of work per week, or one (1) full day of work
per week.

2.        Duties. Employee shall perform all duties incident to the position of
special advisor to the principal executive officer and the principal financial
officer as well as any other duties as may from time to time be assigned by the
Chairman and Chief Executive Officer of the Company or his designee, and agrees
to abide by all By-laws, policies, practices, procedures or rules of the
Company. Employee may be reassigned or transferred to another position, as
designated by the Chairman and Chief Executive Officer of the Company, which may
or may not provide the same level of responsibility as the initial assignment,
in accordance with the terms and conditions of this Agreement. Furthermore,
Employee shall assist and cooperate with the transition of his responsibilities
as Chief Financial Officer, Executive Vice President, Secretary, and Treasurer
of the Company to Employee’s successor(s) in those positions.

3.        Exclusive Services and Best Efforts. Subject to the provisions of
Paragraphs 1 and 4, Employee agrees to devote his best efforts, energies and
skill to the discharge of the duties and responsibilities attributable to his
position, and to this end, he will devote his time and attention exclusively to
the business and affairs of the Company. Employee also agrees that he shall not
take personal advantage of any business opportunities that arise during his
employment and that may benefit the Company. All material facts regarding such
opportunities must be promptly reported to the Chairman and Chief Executive
Officer for consideration by the Company.

 

1

 

--------------------------------------------------------------------------------

 

ATTACHMENT A

 

4.        Base Salary. In exchange for Employee’s services rendered in the
fiscal year 2008, the Company will pay Employee a total base salary of Sixty
Thousand Dollars, and Twenty Cents ($60,000.20), less withholdings required by
law and in accordance with the Company’s regular pay cycles. The parties
understand and agree that Employee’s total base salary earned for his services
rendered in the fiscal year 2008, taken together with the Company’s payment of
the Total Resignation Payment to Employee pursuant to Paragraph 2(A) of
Employee’s General Release and Agreement to Amend Employment Agreement, will
result in Employee’s regular pay cycle payments from the Company remaining the
same as they were during the fiscal year 2007 for the twenty-six (26) pay
installments following February 3, 2008. Following January 31, 2009, Employee’s
work schedule, as determined by the Company on an annual basis pursuant to
Paragraph 1 above, will dictate Employee’s earnings. For the fiscal year 2009,
the Company shall continue to pay Employee a total base salary of Sixty Thousand
Dollars, and Twenty Cents ($60,000.20), less withholdings required by law and in
accordance with the Company’s regular pay cycles, to the extent that Employee’s
regular work schedule is three (3) full work days per week for the period of
February 1, 2009, through the end of the Employment Term. However, to the extent
Employee’s weekly schedule is reduced following January 31, 2009, from three (3)
full days of work to two (2) days or one (1) day of work per week, Employee’s
earnings will be prorated accordingly. In any event, the Company will continue
to pay Employee on its regular two-week pay cycles throughout the Employment
Term.

5.        Benefit Plans. During the Employment Term and as otherwise provided
herein, Employee shall be entitled to participate in any and all employee
welfare and health benefit plans, including the Company’s medical insurance,
life insurance, dental insurance, and disability insurance plans, and other
employee benefit plans. Furthermore, Employee shall be entitled to participate
in the Company’s 401(k) plan in accordance with Company policy. Employee shall
comply with the conditions attendant to coverage by such plans and policies and
shall comply with and be entitled to benefits only in accordance with the terms
and conditions of such plans and policies as they may be amended from time to
time or as agreed to by the plan sponsor(s) or administrator(s) of such plans.
Nothing herein contained shall be construed as requiring the Company to
establish or continue any particular benefit plan in discharge of its
obligations under this Employment Agreement.

(a) Medical, Dental, and Life Insurance. Employee’s contributions (paid through
payroll deduction) toward medical, dental, and life insurance premiums under the
Company’s medical insurance, dental insurance, and life insurance plans (for
himself and his wife, Linda, in the case of the medical insurance and dental
insurance plans, and for himself in the case of the life insurance plan) shall
remain the same as they were on February 2, 2008, through January 31, 2009.
Beginning on February 1, 2009, the Company will pay for the entire cost of
premiums for medical and dental insurance coverage under the Company’s medical
insurance and dental insurance plans for Employee until January 6, 2012 (or
until his death, if earlier), and for Employee’s spouse until April 16, 2012 (or
until her death, if earlier). Beginning on February 1, 2009, the Company will
pay for the entire cost of premiums for life

 

2

 

--------------------------------------------------------------------------------

 

ATTACHMENT A

 

insurance coverage under the Company’s life insurance plan for Employee until
January 6, 2012 (or until his death, if earlier).

 

(b) Long-Term Disability Insurance. From February 3, 2008, through January 31,
2009, Employee’s long-term disability (“LTD”) insurance premiums under the
Company’s LTD insurance plan shall be based on Employee’s annual earnings of
$195,000; however, the maximum payable benefit under that plan is based on
annual earnings of $120,000.00. Beginning on February 1, 2009, Employee’s LTD
insurance premiums under the Company’s LTD insurance plan shall be based on
Employee’s actual annual earnings until the end of the Employment Term.

 

(c) Paid Sick Leave. Employee is entitled to six (6) days of paid sick leave
during each fiscal year of his employment with the Company.

 

(d) Paid Vacation. From February 3, 2008, through February January 31, 2009,
Employee shall accrue paid vacation at a rate of twelve (12) days per accrual
year, which begins on July 1 and ends on June 30 of each year of his employment
with the Company. Accordingly, Employee will accrue and may take six (6) days of
paid vacation for the period of February 3, 2008, through June 30, 2008, and six
(6) days of paid vacation time for the period of July 1, 2008, through January
31, 2009. Furthermore, during the period of February 3, 2008, through June 30,
2008, Employee may carry over and use ten (10) days of paid vacation time that
Employee accrued but did not use between July 1, 2007, and February 2, 2008.
From February 1, 2009, through the end of the Employment Term, Employee shall
accrue paid vacation time on a prorated basis based on the number of days per
week Employee works and may store and use his paid vacation time consistent with
the Company’s policy on paid vacation accrual and use. The Company will not be
obligated to pay Employee for any unused paid vacation time at the end of the
Employment Term or, otherwise at the time of Employee’s separation from the
Company, except as provided in Paragraph 8, below.

 

6.        Deduction from Salary and Benefits. The Company may withhold from any
salary or benefits payable to Employee all federal, state, local and other taxes
and other amounts as permitted or required pursuant to law or legal compulsion.

7.        Reimbursement of Business Expenses. Employee shall be paid or
reimbursed for all reasonable, ordinary and necessary business expenses incurred
by Employee in the performance of his responsibilities and the promotion of the
Company’s businesses, including any air travel, lodging, and automobile and
related travel expenses. Employee shall submit to the Company periodic
statements of all expenses so incurred. Subject to such audits as the Company
may deem necessary, the Company shall reimburse Employee the full amount of any
such expenses advanced by him in the ordinary course of business.

8.        Death. The Employment Term shall terminate on the date of Employee’s
death, in which event Employee’s salary and benefits owing to Employee through
the date of Employee’s death, including the amount that Employee would have been
paid

 

3

 

--------------------------------------------------------------------------------

 

ATTACHMENT A

 

for the vacation for which Employee was eligible but did not use in the
applicable period, shall be paid to his wife, Linda, or if she is not then
living or Employee is not married to her at the time of his death, then to
Employee’s estate; provided, however, that the Company shall continue to
maintain medical and dental insurance coverage for Employee’s wife, Linda, under
the Company’s medical and dental insurance plans until April 16, 2012 (or until
her death if earlier).

9.        Disability. If, during the Employment Term, in the reasonable opinion
of the Company, Employee, because of physical or mental illness or incapacity,
shall become unable to perform substantially all of the duties and services
required of him under this Agreement for a period of sixty (60) days in the
aggregate during any twelve-month period, the Company may, upon at least ten
(10) days’ prior written notice given at any time after the expiration of such
sixty (60) day period and as permitted by applicable law, notify Employee of its
intention to terminate the Employment Term under this Agreement as of the date
set forth in the notice. In case of such termination, Employee shall be entitled
to receive salary, benefits and reimbursable expenses owing to Employee through
the date of termination.

 

10.

Termination For Cause.

 

(a) The Company may immediately terminate the Employment Term under this
Agreement for cause. Upon such termination, the Company shall be released from
any and all further obligations under this Agreement, except for accrued salary
and benefits owing to Employee through the effective date of the termination of
the Employment Term. Employee’s other obligations under this Agreement,
including but not limited to those under Paragraph 12 (Non-Competition and
Confidential Information) and Paragraph 14 (Other Post-Employment Obligations),
shall continue pursuant to the terms and conditions of this Agreement.

 

(b)       For the purposes of this Agreement, “cause” shall include, without
limitation, the following:

 

 

(1)

failure or neglect by Employee to perform the duties of the Employee’s position
or meet the Company’s reasonable performance expectations;

 

(2)

failure of Employee to obey reasonable orders given by the Company’s Chairman
and Chief Executive Officer or the Chief Accounting Officer;

 

(3)

misconduct in connection with the performance of any of Employee’s duties,
including, without limitation, misappropriation of funds or property of the
Company, securing or attempting to secure personally any profit in connection
with any transaction entered into on behalf of the Company, misrepresentation to
the Company, or felony conviction for any violation of law on Company premises
or while in the Company’s employ or to which the Company is subject;

 

4

 

--------------------------------------------------------------------------------

 

ATTACHMENT A

 

 

(4)

commission by Employee of an act involving moral turpitude, dishonesty, theft or
unethical business conduct, or conduct that impairs or injures the reputation
of, or harms, the Company,

 

(5)

disloyalty by Employee, including, without limitation, aiding a competitor;

 

(6)

failure by Employee to devote his time as provided in Paragraphs 1 and 4, above,
and best efforts to the Company’s business and affairs during the Employment
Term, except that Employee shall have the right to perform work for other
employers not engaged in competition with the Company during the Employment Term
following the first fiscal year of the Employment Term;

 

(7)

failure by Employee to work exclusively for the Company during Employee’s
scheduled work days;

 

(8)

failure to fully cooperate in any investigation by the Company at reasonable
times and places; or

 

(9)

any breach of this Agreement or Company rules of which Employee has been made
aware, or any other act of willful misconduct by Employee.

11.      Expiration of Employment Term. The Employment Term under this Agreement
expires on January 30, 2010, and at that time, Employee will no longer be
employed by the Company in any capacity. It is expressly agreed that the Company
shall continue to maintain medical and dental insurance coverage for Employee’s
wife, Linda, under the Company’s medical insurance and dental insurance plans
until April 16, 2012 (or until her death, if earlier). It is further expressly
agreed that the Company shall continue to maintain life insurance coverage for
Employee until April 6, 2012 (or until his death, if earlier).

 

12.

Non-Competition and Confidential Information.

(a)       Non-Competition. The Company does business throughout the United
States. The entities listed on Exhibit A, attached hereto and incorporated
herein by reference, are competitors of the Company that also do business
throughout the United States. During the Employment Term and for a period of
twelve (12) months after earlier of (1) the termination for any reason of
Employee's employment with the Company or (2) the expiration of this Agreement,
Employee will not, without the prior written consent of the Chairman and CEO of
the Company or Board, in any manner, directly or indirectly, either as an
employee, owner, partner, consultant, shareholder, director or officer, for
himself or in behalf of any person, firm, partnership, entity or corporation,
work for, become employed by or interested directly or indirectly in, or in any
other way become employed by or interested directly or indirectly in, or in any
other way become associated with, any of the entities listed in Exhibit A or any
of their subsidiaries or affiliated or related entities, or any of their
successors that compete with

 

5

 

--------------------------------------------------------------------------------

 

ATTACHMENT A

 

the Company. The Board shall have the right to modify, add to, or delete from
the list set forth in Exhibit A, and may do so from time to time by written
notice pursuant to Paragraph 20 of this Agreement. Furthermore, the
aforementioned twelve (12) month time period shall be extended for a time period
equal to the time period during which a violation of Paragraph 12(a) exists
during the twelve (12) months following the termination or expiration of the
Employment Agreement.

 

(b)       Confidentiality. Employee shall not use or disclose, or provide to
others, any Confidential Information except as is necessary to discharge his
responsibilities to the Company as in the position of special advisor to the
principal executive officer and the principal financial officer. “Confidential
Information” shall mean any and all information of the Company that is not
generally known to the public, including but not limited to such information
relating to the Company’s (i) development, research, testing, manufacturing,
marketing and financial activities; (ii) products and services; (iii) costs,
sources of supply, financial performance and strategic plans; (iv) information
pertaining to the identity and special needs of the Company’s customers of the
Company, and (v) client lists and information pertaining to the people and
organizations with whom the Company has business relationships and the substance
of those relationships. Confidential Information also includes any information
that the Company has received belonging to customers or others with any
understanding, express or implied, that the information would not be disclosed
by the Company. The confidentiality obligation under this Paragraph shall not
apply to information that is generally known or reasonably available to the
public at the time of disclosure or becomes generally known through no wrongful
act, directly or indirectly, on the part of Employee. As a further
acknowledgment of his responsibilities under this Paragraph, Employee further
acknowledges and agrees that:

(1)       all memoranda, notes, records, reports, papers, drawings, designs,
computer files in any media, documents, records, tapes and other media of every
kind and description relating to the business, present or otherwise, of the
Company and any copies, in whole or in part, thereof (the “Documents”), whether
or not prepared by Employee, shall be the sole and exclusive property of the
Company. Employee represents and warrants that that during Employee’s employment
with the Company, other than to the extent required by his responsibilities with
the Company, Employee has not intentionally disclosed any Confidential
Information, and that he has no knowledge of having unintentionally disclosed
the Company’s Confidential Information. Employee represents and warrants further
that during the Employment Term Employee will not disclose any Confidential
Information.

(2)       if Employee is requested or becomes legally compelled (by oral
questions, interrogatories, requests for information or documents, deposition,
subpoena, civil or federal agency investigative demand or similar process) to
disclose any Confidential Information, Employee shall, where permitted under
applicable law, rule or regulation, provide written notice to the Company
promptly after such request so the Company may, at its expense, seek a
protective order or other appropriate remedy, and Employee agrees to reasonably
cooperate with the Company in connection with seeking such order or other
remedy. If such protective order or other remedy is not

 

6

 

--------------------------------------------------------------------------------

 

ATTACHMENT A

 

obtained, Employee shall furnish only that portion of the Confidential
Information that Employee is advised by his counsel is required, and shall
exercise reasonable efforts to obtain assurance that confidential treatment will
be accorded such Confidential Information. In addition, Employee may disclose
Confidential Information in the course of inspections, examinations, or
inquiries by federal or state regulatory agencies and self regulatory
organizations that have requested or required the inspection of records that
contain the Confidential Information provided that Employee exercises reasonable
efforts to obtain reliable assurances that confidential treatment will be
accorded to such Confidential Information. To the extent such information is
required to be disclosed and is not accorded confidential treatment as described
in the immediately preceding sentence, it shall not constitute “Confidential
Information” under this Agreement.

 

 

(c)

Enforcement.

 

(1)       Employee agrees that the restrictions set forth in this Paragraph are
reasonable and necessary to protect the Company’s goodwill and other legitimate
business interests. If any of the covenants set forth herein are deemed to be
overbroad or unenforceable the parties contemplate that such provisions shall be
modified to make them enforceable to the fullest extent permitted by law.

 

(2)       In the event of a breach or threatened breach by Employee of any of
the provisions of this Paragraph, (i) Employee acknowledges that the Company
will be irreparably harmed and that money damages may be an insufficient remedy
to the Company; and (ii) Employee shall pay all of the Company’s costs and
expenses incurred in enforcing this Agreement, whether or not litigation is
commenced. Employee acknowledges that enforcement of the provisions of this
Paragraph by way of injunctive relief would not prevent Employee from earning a
livelihood.

 

(d)       The provisions of this Paragraph shall survive the termination of
Employee’s employment, regardless of the reason for the termination. The
provisions of this Paragraph shall be deemed independent of the other provisions
of this Agreement and shall be enforceable in all events, notwithstanding the
termination of Employee’s employment or even a breach by the Company of any
provision of this Agreement.

 

13.      Representations and Warranties of Employee. Employee hereby represents
and warrants to the Company as follows: Employee’s execution and delivery of
this Agreement and the performance of his obligations hereunder will not violate
or be in conflict with any fiduciary or other duty, instrument, agreement,
document, arrangement or other understanding to which Employee is a party or by
which he is or may be bound or subject; and

 

14.

Other Post-Employment Obligations.

 

(a)       Company Property. All records, files, lists, including computer
generated lists, documents, computers, computer software programs, equipment,
telephones, telephone numbers, and similar items relating to the Company’s
business

 

7

 

--------------------------------------------------------------------------------

 

ATTACHMENT A

 

that Employee shall prepare or receive from the Company shall remain the
Company’s sole and exclusive property. Upon termination of this Agreement,
Employee shall promptly return to the Company all property of the Company in his
possession. Employee further represents that he will not copy or cause to be
copied, print out or cause to be printed out any software, documents or other
materials originating with or belonging to the Company. Employee additionally
represents that, upon termination of his employment with the Company, he will
not retain in his possession any such software, documents or other materials.

 

(b)       Cooperation. Employee agrees that both during and after his employment
he shall, at the request of the Company, render all assistance and perform all
lawful acts that the Company considers necessary or advisable in connection with
any litigation involving the Company or any director, officer, employee,
shareholder, agent, representative, consultant, customer or vendor of the
Company.

 

(c)       The provisions of this Paragraph shall survive the termination of
Employee’s employment, regardless of the reason for the termination. The
provisions of this Paragraph shall be deemed independent of the other provisions
of this Agreement and shall be enforceable in all events, notwithstanding the
termination of Employee’s employment or even a breach by the Company of any
provision of this Agreement.

15.      Arbitration. Any and all disputes arising under or relating to the
interpretation or application of this Agreement or concerning Employee’s
employment with the Company or termination thereof, including, but not limited
to, claims under Title VII of the Civil Rights Act of 1964, 42 U.S.C. Section
1981, the Age Discrimination in Employment Act, the Employee Retirement Income
Security Act, the Family and Medical Leave Act, the Missouri Human Rights Act,
the Missouri Service Letter Law, and any other federal, state, or local law, and
the common law of contract or tort, shall be subject to arbitration in St. Louis
County, Missouri, under the then existing rules of the American Arbitration
Association. Judgment upon the award rendered may be entered in any court of
competent jurisdiction. Nothing contained in this Paragraph shall limit the
right of the Company to enforce by court injunction or other equitable relief
the Employee’s obligations under this Agreement, including but not limited to
those under Paragraphs 12 and 14 of this Agreement.

16.      Governing Law. This Agreement shall be governed by, construed and
enforced in accordance with the laws of the State of Missouri, without regard to
the conflicts of law rules thereof.

17.      Jurisdiction. Each of the parties hereto hereby irrevocably consents
and submits to the jurisdiction of the Circuit Court of St. Louis County,
Missouri, and of the United States District Court for the Eastern District of
Missouri in connection with any suit, action or other proceeding concerning the
interpretation or application of this Agreement, Employee’s employment with the
Company or termination thereof, or enforcement of Paragraphs 15 or 17 of this
Agreement. Employee waives and agrees

 

8

 

--------------------------------------------------------------------------------

 

ATTACHMENT A

 

not to assert any defense that the court lacks jurisdiction, that venue is
improper, that the forum is inconvenient, or otherwise.

18.      Successors and Assigns. Neither this Agreement, nor any of Employee’s
rights, powers, duties or obligations hereunder, may be assigned by Employee.
This Agreement shall be binding upon and inure to the benefit of Employee and
his heirs and legal representatives and the Company and its successors and
assigns. In the event of a sale of all or substantially all of the Company’s
assets, the Company agrees to use reasonable efforts to attempt to facilitate
the assumption by the purchaser of such assets of the Company’s obligations with
respect to the provision of medical insurance for Employee and his wife as
described in Section 5(a) but only to the extent provided for in Section 5(a) of
this Agreement.

19.      Waiver. Any waiver or consent from the Company with respect to any term
or provision of this Agreement or any other aspect of Employee’s conduct or
employment shall be effective only in the specific instance and for the specific
purpose for which given and shall not be deemed, regardless of frequency given,
to be a further or continuing waiver or consent. The failure or delay of the
Company at any time or times to require performance of, or to exercise any of
its powers, rights or remedies with respect to, any term or provision of this
Agreement or any other aspect of Employee’s conduct or employment shall not in
any manner (except as otherwise expressly provided herein) affect the Company’s
right at a later time to enforce any such term or provision.

20.      Notices. All notices under this Agreement must be in writing and shall
be deemed to have been duly given if delivered by hand or mailed by first class
mail, registered mail, return receipt requested, postage and registry fees
prepaid, to the applicable party and addressed as follows:

 

 

(a)

The Company:

Bakers Footwear Group, Inc.

2815 Scott Avenue

St. Louis, Missouri 63103

Attention: Chairman and Chief Executive Officer

 

(b)

Employee:

Lawrence L. Spanley, Jr.

2153 Avalon View Drive

Fenton, MO 63026

Addresses may be changed by notice in writing signed by the addressee.

21.      Amendment. No amendment or modification of this Agreement shall be
valid or effective, unless in writing and signed by the parties to this
Agreement.

 

9

 

--------------------------------------------------------------------------------

 

ATTACHMENT A

 

 

22.

Entire Agreement.

 

(a) This Agreement embodies the entire agreement of the parties hereto with
respect to its subject matter and merges with and supersedes all prior
discussions, agreements, commitments or understandings or every kind and nature
relating thereto, whether oral or written, between Employee and the Company
including the severance agreement from 1997; provided, however, that nothing in
this Agreement supersedes the Company’s Option Agreements and Awards or
Performance Share Agreements. Neither party shall be bound by any term or
condition other than as is expressly set forth herein.

 

(b) Employee represents and agrees that he fully understands his right to
discuss all aspects of this agreement with his private attorney, that to the
extent he desired, he availed himself of this right, that he has carefully read
and fully understands all of the provisions of the Agreement, that his decision
to execute this Agreement has not been obtained by any duress and that he has
read this document in its entirety and fully understands the meaning, intent and
consequences of this Agreement.

 

(c) As of February 3, 2008, this Agreement restates and replaces, in its
entirety, any previous employment agreements signed prior to February 3, 2008,
by and between the Company and Employee. Notwithstanding the provisions of this
Agreement, nothing herein is intended to render invalid, void, or unenforceable
the terms of the General Release and Agreement to Amend Employment Agreement
executed by Employee and the Company prior to February 3, 2008.

 

23.      Severability. If any provision of this Agreement is deemed by a court
of competent jurisdiction to be unenforceable because it is overbroad or
unreasonable, then such provision shall be modified and, to the maximum extent
permitted under applicable law, enforced. If any provision of this Agreement is
held to be invalid and not subject to modification, the remaining provisions
shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
hereinabove set forth.

 

THIS CONTRACT CONTAINS A BINDING ARBITRATION PROVISION, WHICH MAY BE ENFORCED BY
THE PARTIES.

COMPANY:

EMPLOYEE:

 

 

 

BAKERS FOOTWEAR GROUP, INC.

 

 

 

 

By:

/s/ Peter Edison                      

/s/ Lawrence L. Spanley, Jr.              

 

Peter Edison

Lawrence L. Spanley, Jr.

 

 

 

Title:

Chairman and Chief Executive Officer

 

 

 

10

 

--------------------------------------------------------------------------------

 

ATTACHMENT A

 

[Exhibit A to Employment Agreement has been omitted. The registrant undertakes
to furnish supplementally a copy of this exhibit upon request.]

 

 

 

 

11

 

 